Title: James Monroe to James Madison, 3 October 1827
From: Monroe, James
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Oak hill
                                
                                Octr. 3. 1827.
                            
                        
                         
                        I have yours of the 22d. ulto., communicating the purport of a letter to you, from H. Lee, at Nashville, of
                            Augt. 24. with an extract from him, of a letter to him from Genl. Armstrong, respecting his provisional order to Genl.
                            Jackson, of July 18. 1814., to take possession of Pensacola, on certain conditions, as to the presum’d cause, of the delay,
                            in the transmission of that letter, and the circumstances under which, it was receiv’d, by the General. You think it
                            probable, that I have been written to also, on the subject, and wish me to communicate to you any knowledge that I may
                            have respecting it. I do not recollect, ever to have heard before, of such an order; if it was recorded, in the letter
                            book, in the dept., & I ever read it, I have forgotten it; as I likewise have, if you mention’d it to me, when by
                            your instruction, after I enterd the dept., I wrote to the General, a prohibitory order bearing date on the 21. of Octr.,
                            in reply to one from him, of the 9th of Sepr. 1814., intimating such a project. With respect to the deposit, of the
                            letter, in the table, of the then Secretary of State, it follows, from what I have already remarked, that I have no
                            recollection of it, and I have no hesitation to add, that I do not believe the assertion, if actually made, to be true. I
                            have had no communication on the subject, nor do I expect any.
                        I informd you when we were last together, of a communication which had passd between Judge White of
                            Tennessee & me, last winter, respecting an attack made on me, in a Tennessee paper, charging me with neglect of
                            duty, in not furnishing the necessary supplies, in troops arms &c, for the defense of N. Orleans, in 1814.15., and
                            the countenance which he gave to that charge, in his speech, on the 8th. of Jany., in the city. This subject seems to be in
                            part connected with that referr’d to in your letter. In any event, it will be interesting, & may be useful, to
                            you, to see the communication, which I made to him on that subject, and with that view, I send you, a copy of my two
                            letters to him. After perusing them, I will thank you to return them to me, as I wish to retain copies, & I have
                            none other. At the time, that this correspondence took place, I had no knowledge, of that, between General Jackson
                            & Judge Southard. Mine, was therefore, altogether distinct from, and unconnected, with theirs. When apprized of
                            the latter, by Judge Southard, I urg’d him not to publish it, since the effect would be, to involve me in the controversy,
                            and to make me a party likewise, in that, which is now depending, of a different character, & which I assur’d him,
                            could not fail to injure him and his friends, since the motive assigned for it, would be, a desire to make use of me, for
                            their purpose, rather than to vindicate my character. What part they will take, I know not, but presume, they will pursue,
                            that, which I have suggested. I send you a letter from Mr. Ringgold, which I have just recd., communicating to me, at the
                            instance of Genl. Jessup, his knowledge, of the actual deposite of arms, at N. Orleans, at the time of the invasion, of
                            every kind, with munitions of war, & the reason why they were not, taken advantage of, by the General, at that
                            interesting juncture. I had an official rept., essentially to the same effect, from the ordnance dept., in July 1815., but
                            I shall nevertheless obtain the document offer’d by Genl. Jessup, since they will corroborate each other. Return to me
                            this letter, with the others enclosed. Affectionate regards to you all—Your friend—
                        
                        
                            
                                James Monroe
                            
                        
                    If the acting President or Secretary of State, had delayd the letter, in its
                            transmission to Genl. Jackson, I should have supposed they would have destroyd it. I can conceive no motive why they shod.
                            keep it back, & send it to him afterwards, in the state in which he recd. it. It does not appear at what time he
                            recd. mine. Much delay occurrd, in the rect. of several of my letters to him, in consequence of his movement, to
                            Pensacola, & in the Indian country, as I have reason to believe—